    Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 1 of 15 PageID #: 390




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

UNITED STATES OF AMERICA,                                   )
                                                            )
           Plaintiff,                                       )
                                                            )              No. 4:20-CR-210-JAR-SPM
v.                                                          )
                                                            )
ROBERT LEWIS,                                               )
                                                            )
           Defendant.                                       )

                                  DEFENDANT’S MOTION TO COMPEL

           Defendant Robert Lewis (“Lewis”), by and through undersigned counsel, respectfully

requests that this Court enter an Order compelling the Government to produce to Lewis all

discovery related to a group text message thread between five St. Louis Metropolitan Police

Department (“SLMPD”) police officers including Officer Christopher Narez, one of only two

officers involved in the arrest of Lewis.

           Specifically, Lewis seeks a copy of a group text message thread between SLMPD Officers

Christopher Narez, Dustin Boone, Timothy Strain, Marcus Biggins, Shawn Griggs, and (f/n/u)

McInerny, in which the five officers exchanged tales of police misconduct, expressed extreme and

brazen racism, and demonstrated a callous disregard of their code of ethics as law enforcement

officers. This text message exchange—which pre-dated Narez’s involvement in the Lewis case—

was never disclosed by the Government, nor did the Government make the defense aware of its

existence while relying on Narez’s hearsay statements at the suppression hearing in this case.

Lewis also seeks any other discovery that speaks to Narez’s demonstrated bias, motive, eagerness

to assault suspects, racism, and/or dishonesty.1



1
    To be clear, this does not replace Lewis’s request for all Brady, Giglio, Rule 16, and Jencks discovery.
 Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 2 of 15 PageID #: 391




       Upon learning that this written record of police misconduct, racism, and excessive force

exists and that it involves one of the two arresting officers in his case, Lewis—through undersigned

counsel—expressly requested this discovery from the Government in writing on June 25, 2021. In

addition to requesting the discovery, Lewis explained to the Government why he is legally and

constitutionally entitled to it and has corresponded with counsel for the Government in an attempt

to obtain this discovery without the need for this Court to intervene. Toward that end, after the

recent Frye hearing and status conference in this case, the defense expressly asked whether the

Government would disclose this discovery in the absence of a court order; the Government

indicated it would not.

        Thus, because the Government refuses to produce this discovery (despite having this

requested discovery in its possession), Lewis is left with no option but to move this Court to enter

an order compelling its disclosure.

       I.       Relevant Background

       On April 1, 2020, Lewis was charged in an indictment with one count of being a felon in

possession of a firearm in violation of Title 18, United States Code, Section 922(g)(1). (Doc. 1).

Lewis has pleaded not guilty.

       On August 17, 2020, Lewis requested discovery in writing and expressly requested, among

other things:

       The prior criminal record of any person(s) the Government intends or expects to
       call as a witness at trial and any information that could be used by Defendant to
       impeach any witness the Government intends to call as a witness at trial; [and]

       Material of any kind whatsoever bearing upon the guilt or innocence of Defendant,
       or upon the credibility of any witnesses or the reliability or authenticity of any
       tangible evidence.

Government counsel acknowledged receipt of this discovery request and produced certain



                                                 2
 Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 3 of 15 PageID #: 392




discovery to Lewis.

       Thereafter, the parties engaged in motion practice including, but not limited to, a motion

to suppress, filed on December 11, 2020. (Doc. 30). Stated succinctly, the motion was generally

premised on the notion that, inter alia, law enforcement lacked any reasonable suspicion or

probable cause to approach Lewis as he stood on the sidewalk in front of his home and, therefore,

had no basis to chase him and “drive-stun” him with a taser for several seconds until these two

officers—including Narez—claim Lewis allegedly dropped a firearm. (See id.). On December 23,

2020, the Government responded in opposition (Doc. 35), and on February 16, 2021, an

evidentiary hearing was held before this Court. (Doc. 42). At the hearing, three of the four SLMPD

officers involved in the arrest of Lewis testified; the only officer involved in the arrest who did not

testify was Narez. At the hearing, the Government elicited statements by Narez into evidence over

Lewis’ express objection on hearsay and Confrontation Clause grounds. At the time these issues

arose at the hearing, the Government did not disclose that it had a text message exchange involving

Narez in which several SLMPD officers bragged about assaulting black people with tasers and

used disturbingly racist language.

       Following the hearing, Lewis submitted a post-evidentiary hearing brief (Doc. 50) and the

Government responded in opposition. (Doc. 52). In its response, the Government criticized Lewis

for “insinuating, without an evidentiary basis, that Detective McCool and the other officers

engaged in a racist plot to ‘deliberate[ly] violate his constitutional rights.[’]” (Doc. 52 at 17).

       On April 30, 2021, the magistrate issued its Report and Recommendation (“R&R”)

recommending that Lewis’ motion to suppress be denied. (Doc. 54). On June 4, 2021, Lewis filed

objections to the R&R (Doc. 60) and on June 15, 2021, the Government filed a response to Lewis’

objections. (Doc. 61). On June 17, 2021, this Court entered an Order adopting the R&R and



                                                   3
 Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 4 of 15 PageID #: 393




denying Lewis’ motion to suppress. (Doc. 62). This Court then set this matter for a jury trial. (Id.).

       In preparing for trial, it came to the defense’s attention that SLMPD Officer Narez had

participated in a group text message exchange with certain police officers—including former

SLMPD Officer Dustin Boone who was recently convicted, following a jury trial prosecuted by

the United States Attorney’s Office for the Eastern District of Missouri (the “USAO”), of depriving

an individual of his constitutional rights. See United States v. Boone et al., 4:18-CR-975-CDP

(E.D. Mo.). The defense only became aware of these text messages because the Boone case

generated significant media publicity and Google searches revealed Narez’s involvement. This is

not how discovery is supposed to work.

       The text messages sent to the group include, among other things, overt and shocking

racism, and atrocious descriptions concerning the use of excessive force and humiliation against

individuals targeted by law enforcement in the City of St. Louis. The defense only has access to a

limited sampling of text messages included in pleadings in Boone as the Government has refused

to disclose any text messages whatsoever to Lewis in this case. Those text messages exchanged by

this small group of five SLMPD officers—including Narez—are disturbing.

       In this case, Narez was one of the two police officers who allegedly pursued Lewis, tased

him, and who claim to have witnessed him possess the alleged firearm at the heart of this case.

While he did not testify at the suppression hearing in Lewis’ case, Narez’s involvement in this case

was detailed by the officers who did testify as Government witnesses and this Court permitted the

Government to elicit hearsay statements by Narez over the defense’s repeated and adamant

objections.

       Specifically, Officer Blake Moe testified that the investigation into the alleged drug house

at issue in this case began with Narez. See Evid. Hr. Tr. at 13. In particular, Moe testified that



                                                  4
 Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 5 of 15 PageID #: 394




Narez conducted a traffic stop which led to information about the house. See id. Following Narez’s

traffic stop, this alleged drug house became the target of law enforcement surveillance. Id. at 14.

       Significantly, during the hearing, the defense objected to testimony elicited by the

Government concerning Narez’s statements and descriptions on both hearsay and Confrontation

Clause grounds. Id. Nonetheless, over the defense’s objections, Narez’s statements were

introduced into evidence. Id. at 14-15.

       Subsequently, Detective Joshua McCool testified that he and Narez were the only two

officers present when Lewis allegedly fell to the ground, was “drive-stunned” with a taser for

several seconds, and allegedly dropped a firearm. Id. at 125-27.

       In its recent successful prosecution of former SLMPD Officer Boone, the USAO filed a

Notice of Intent to Use Additional Inextricably Intertwined Evidence and/or Rule 404(b) Evidence,

Rule 804(b)(5) Evidence, and [REDACTED]. See United States v. Boone et al., 4:18-CR-975-

CDP (Doc. 415-1). In the Notice, the USAO quoted portions of the group text message thread

between SLMPD Officers Narez, Boone, Strain, Biggins, Griggs, and McInerny. See id.

Specifically, on April 19, 2017, Dustin Boone sent a text message to the group stating:

       Dude caught a tampering 1st, resisting, stealing of a motor vehicle out of the county
       and a TASER to the fuckin dome? Other one was just a body shot. Caught him in
       some THICK over grow in a side vacant lot, there was nobody around except me.
       Shaw, shithead and god... he is at the hospital now... poor guy.

Id. Officer Griggs responded, “Thats fuckin hilarious! Strong Work!” Id. Former Officer Boone

then recounted:

       Hahaha we made him tell the other officers on scene that he is a pussy! Hahaha he
       was puking on himself while EMS was looking at him and saying “I’m a pussy, in
       a pussy.” And crying...... it was the greatest moment of my short career! Lol.

Id. Three months later, in the same group text message thread, former Officer Boone stated:




                                                 5
    Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 6 of 15 PageID #: 395




         It’s already a state of emergency! There r n******2 running wild all across the city
         and even if/when we catch them..... they don’t get in any trouble because there are
         plate lips running the CAO!

Id.

         In the Notice—which was filed on May 6, 2021—the USAO took the position that these

text messages are both direct evidence of a police officer’s intentional violation of a suspect’s

constitutional rights and are “probative of his intent and motive to assault protesters and are against

his code of ethics as a law enforcement officer,” are admissible to show “animosity towards

African American[s],” and are admissible to show that Boone’s actions “were not as the result of

mistake or accident.” Id.

         On June 25, 2021, Lewis made a formal written request to the Government to provide a

copy of the group text message thread, explaining that it is discoverable pursuant to Brady v.

Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405 U.S. 150 (1972) because it is

material, exculpatory, and impeaches the credibility of Narez, a potential trial witness and one of

only two Government witnesses who claim to have witnessed Lewis in possession of a firearm as

alleged in the indictment.

         Specifically, the text messages between Narez and his colleagues are “probative of intent

and motive to assault,” are “against his code of ethics as a law enforcement officer,” are admissible

to show his “animosity towards African American[s],” and are admissible to demonstrate that

Narez’s actions “were not the result of mistake or accident.” See United States v. Boone et al.,

4:18-CR-975-CDP (Doc. 415-1) (Government, by and through the same U.S. Attorney’s Office

prosecuting this case, arguing that this exact same group text message thread was admissible for

these purposes with respect to Defendant Boone). To be clear, upon review of this not-yet-


2
 To be clear, this is a redaction. The actual text message contained a word that need not be repeated here but that
demonstrates these officers’ blatant and disgusting racism.

                                                        6
 Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 7 of 15 PageID #: 396




disclosed discovery, the defense may discover additional grounds through which these text

messages are admissible at Lewis’ trial. And the defense suspects there are text message statements

by Narez that, when considered in context of the entire dialogue, make Narez’s willingness to

target black people and to violate their civil rights in violation of federal law even more obvious.

Indeed, even if Narez did not actively participate in these communications and sat completely

silently, Narez’s mere presence on this racist and violent text message exchange, which involved

only police officers, coupled with his willingness to look the other way when officers violated

federal law, is probative of his bias, motive, credibility, and conduct as a law enforcement officer.

       On June 30, 2021, the Government emailed undersigned counsel explaining that it had

reviewed the text messages requested by Lewis and that the prosecution had concluded that they

do not constitute Giglio, Brady, or Rule 16 material. However, the Government represented that it

intends to seek in camera review by this Court of only three of the text messages—out of a months’

long text message thread—to determine whether the three particular messages should be disclosed

to Lewis.

       The Government’s position is surprising and outright unjustifiable, given that less than two

months ago, in Boone, the Government took the position that these text messages are direct

evidence of a police officer’s intentional violation of a suspect’s constitutional rights, are

“probative of his intent and motive to assault protesters and are against his code of ethics as a law

enforcement officer,” are admissible to show “animosity towards African American[s],” and are

admissible to show that Boone’s actions “were not as the result of mistake or accident.” See United

States v. Boone et al., 4:18-CR-975-CDP (Doc. 415-1). In Boone, the Government introduced this

evidence through the testimony of an AUSA employed by the same U.S. Attorney’s Office

prosecuting this case.



                                                 7
 Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 8 of 15 PageID #: 397




       II.     Discussion

       These disturbing text messages which include an arresting officer in this case are

discoverable under Brady and Giglio even in the absence of a request by the defense. They should

have been turned over at the outset of this case or, at a minimum, when the Government became

aware of them in the context of the Boone prosecution. Nevertheless, in the defense’s initial

discovery letter, Lewis expressly requested disclosure of Brady and Giglio in advance of any

pretrial hearing (a specific discovery request the Government has flat-out ignored) and he has

expressly requested this specific discovery now that he is aware of its existence.

       Evidence that Narez was a participant in a months-long (at a minimum) group text message

exchange in which five SLMPD officers exchanged tales of misconduct, extreme and brazen

racism, and demonstrated a callous disregard of their code of ethics as law enforcement officers is

unambiguously discoverable as it could be used to impeach the credibility of at least one witness

to the allegations at issue in this case and tends to exculpate Lewis of the charge against him

because it demonstrates this particular police officer’s racist motives and willingness to laugh

about disgusting violations of civil rights in violation of federal law.

       But it is important for this Court to recognize that at this stage—where the Government

has already relied on Narez as a hearsay declarant against Lewis—this Court’s analysis does not

even need to go that far. This is because, under Federal Rule of Evidence 806, “[w]hen a hearsay

statement—or a statement described in Rule 801(d)(2)(C), (D), or (E)—has been admitted in

evidence, the declarant's credibility may be attacked, and then supported, by any evidence that

would be admissible for those purposes if the declarant had testified as a witness.” The record from

the suppression hearing, which this Court has already reviewed de novo, reveals in no uncertain

terms that Narez’s hearsay statements were admitted at the suppression hearing over Lewis’



                                                  8
    Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 9 of 15 PageID #: 398




repeated and adamant objections and, therefore, Narez’s credibility was directly at issue. See, e.g.,

Evid. Hr. Tr. at 15 (“I learned of it when Officer Narez and his partner made an unrelated, just an

everyday traffic stop. He told me that they learned of a house near Pennsylvania and Potomac that

was involved in narcotic sales relative to that traffic stop”) (emphasis added). As such, Lewis

should have had the opportunity to impeach Narez’s credibility by referencing his participation in

a racist and violent group text message exchange in which a small group of five SLMPD officers

bragged about tasing black people, like Lewis, and forcing them to undergo extreme pain and

humiliation for no valid law enforcement purpose—all in violation of federal law. But the

Government did not disclose this Brady and Giglio evidence in advance of the suppression

hearing—and Lewis had no way of knowing that Narez had participated in such appalling

communications with other officers, at least one of whom is now a convicted felon. The

Government cannot, with a straight face, argue this evidence is probative in a prosecution against

former SLMPD officer Boone while arguing this evidence is not even discoverable when Lewis,

a black man targeted on the sidewalk in front of his own home by one of these racist officers

willing to violate the rights of suspects and then laugh about it, requests it. That the Government

would even attempt to have it both ways is as telling as it is disappointing.3 This Court should see

right through the Government’s totally inconsistent positions.

         The Government has an affirmative obligation to learn of, and disclose, this type of

evidence. See United States v. Robinson, 809 F.3d 991, 996 (8th Cir. 2016) (“Because ‘[a]

prosecutor has a duty to disclose evidence known by police officers, even if not known by the

prosecutor,’ a prosecutor has an attendant duty to learn of such evidence”) (quoting United States


3
  In its discovery request for these text messages, the defense went out of its way to acknowledge the Government’s
transparency with discovery in other respects in this case. The defense is stunned the Government would resist turning
these text messages over, all apparently in an effort to hide the overt racism of five police officers, including the
arresting officer in this case, and their willingness to violate federal law by targeting black suspects like Lewis.

                                                          9
Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 10 of 15 PageID #: 399




v. Tyndall, 521 F.3d 877, 882 (8th Cir. 2008)). See also Kyles v. Whitley, 514 U.S. 419, 437-38

(1995) (“the individual prosecutor has a duty to learn of any favorable evidence known to the

others acting on the government's behalf in the case, including the police. But whether the

prosecutor succeeds or fails in meeting this obligation (whether, that is, a failure to disclose is in

good faith or bad faith), the prosecution's responsibility for failing to disclose known,

favorable evidence rising to a material level of importance is inescapable”) (internal citation to

Brady omitted).

       Here, the defense has made clear that, from Lewis’ perspective, the conduct of the police

toward Lewis was motivated, at least in part, by racism. And in its brief, the Government criticized

Lewis’ position in this respect, stating, “[h]owever, Defendant takes it one disturbing step further

by insinuating, without an evidentiary basis, that Detective McCool and the other officers engaged

in a racist plot to ‘deliberate[ly] violate his constitutional rights.[’]” (Doc. 52 at 17). However, as

the Government lodged this criticism, it turns out the prosecution had in its possession, custody,

and control an independent evidentiary basis that supports Lewis’ theory—but hid it from Lewis

while criticizing him for failing to have it. In fact, the USAO was actively using this same evidence

in support of a nearly identical theory in its prosecution of former SLMPD Officer Boone (who

was on this disturbing text message chain with Narez and only three other SLMPD officers).

       Until he has an opportunity to review this abhorrent text message thread, Lewis and this

Court cannot comprehensively determine the extent to which this evidence is impeachment or

exculpatory. However, regardless of which category it falls into, Lewis is constitutionally entitled

to review it and the Government has no right to hide it from him. This is true regardless, but also

because the Government has already injected Narez’s credibility into the suppression hearing in

this case—all while hiding from the defense and from this Court that its arresting officer has a



                                                  10
Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 11 of 15 PageID #: 400




documented history of racism and unlawfully targeting black suspects in cases involving tasers.

How much more on point could this evidence possibly be in attacking this hearsay declarant’s

credibility?

       Indeed, the defense has an obligation to fully investigate this new evidence, to locate any

additional missing evidence, to pursue any investigative leads uncovered as a result, and to prepare

and file any necessary motions triggered by this previously-undisclosed evidence and any further

evidence revealed as a consequence. But until this discovery is produced, the defense is unable to

accomplish these constitutionally-mandated tasks.

       To be clear, the defense only knows of these disturbing text messages involving Narez

because excerpts of the messages appeared in news articles discussing the fact that the USAO was

seeking to utilize the text messages in its prosecution of former SLMPD Officer Boone. Indeed, in

Boone, the Government elicited certain text messages from this same text message exchange

through the testimony of an AUSA in this district. And yet in Lewis, the Government is refusing

to disclose these text messages to the defense. The Government should not be permitted to have it

both ways. When this exact evidence was useful in the Government’s theory of prosecution of

Boone, the Government argued stridently for its admission. See United States v. Boone et al., 4:18-

CR-975-CDP (Doc. 415-1). However, now that this evidence is useful to a criminal defendant in

defending against the Government’s allegations, the Government is taking the entirely inconsistent

position that this evidence is not discoverable. This Court should not tolerate this hypocrisy. And

the law prevents the Government from taking two totally inconsistent positions in this respect.

       Indeed, Lewis is expressly asking this Court to conclude that the Government is judicially

estopped from changing course in this manner. See, e.g., New Hampshire v. Maine, 532 U.S. 742,

750 (2001) (judicial estoppel “prohibit[s] parties from deliberately changing positions according



                                                11
Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 12 of 15 PageID #: 401




to the exigencies of the moment” (quoting United States v. McCaskey, 9 F.3d 368, 378 (5th Cir.

1993)). As the Supreme Court emphasized, “[The prosecutor] is the representative not of an

ordinary party to a controversy, but of a sovereignty whose obligation to govern impartially is as

compelling as its obligation to govern at all; and whose interest, therefore, in a criminal prosecution

is not that it shall win a case, but that justice shall be done.” Berger v. United States, 295 U.S. 78,

99 (1935); see also Green v. Georgia, 442 U.S. 95 (1979) (rejecting prosecutor's attempt to use

hearsay rules to prevent defendant from presenting evidence that the prosecutor previously used

to convict another defendant of the same crime); Miller v. Pate, 386 U.S. 1 (1967) (condemning

prosecutor's use of inconsistent theories in a case involving a prosecutor's knowing use of false

testimony). Based on the Government’s position in Boone as to the evidentiary value of these text

messages, the prosecution should be estopped in this case from advancing an inconsistent theory.

       As it stands, this discovery has never been provided to Lewis. In preparing for trial and in

protecting Lewis’ constitutional rights, it is frustrating that the defense had to happen upon these

text messages from an unrelated case and even upon an express and detailed discovery request,

that the Government did not immediately disclose this discovery to Lewis. As such, Lewis has no

choice but to seek an order to compel and the law clearly requires the disclosure of this evidence

to the defense. To be clear, the Government’s apparent plan to disclose only a handful of these text

messages to this Court for an in camera review is insufficient, will fail to provide necessary

context, legally misses the mark entirely that this was and is discoverable in light of the admission

of Narez’s statements at the suppression hearing, and deprives Lewis of his right to access this

unambiguously probative evidence. And any position to the contrary should be judicially estopped

based on binding precedent.




                                                  12
    Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 13 of 15 PageID #: 402




         Following the Boone verdict after the Government relied heavily on the same text message

exchange that is at issue in this motion, the lead prosecutor said to the media, “For those of us in

law enforcement, it’s gratifying that we can take a bad cop off the streets.”4 Yet in Lewis, the

Government is going to extremes to hide this racist text message exchange among five SLMPD

police officers from the defense even though it involved Narez.

         The bottom line is this: Lewis is legally and constitutionally entitled to this evidence and

this Court should compel the Government to disclose it without any further delay.

         III.    Conclusion

         Based on the foregoing, Lewis respectfully requests that this Court enter an Order requiring

the Government to produce a copy of the above-referenced group text message thread and any

other discovery that speaks to Officer Narez’s demonstrated bias, motive, eagerness to assault

suspects, racism, and/or dishonesty. This should have been disclosed in advance of the suppression

hearing so that Lewis could impeach the credibility of hearsay declarant Narez and so that Lewis

could have further established an evidentiary basis for what transpired in this case, but, in any

event, this discovery needs to be disclosed now so that Lewis can evaluate it, follow up as

appropriate, and have the benefit of access to the discovery to mount a defense at trial.




4
 See Robert Patrick, “Jury Convicts Former St. Louis Cop for Role in Colleague’s Beating, Undecided on Another,”
available at https://www.stltoday.com/news/local/crime-and-courts/jury-convicts-former-st-louis-cop-for-role-in-
colleagues-beating-undecided-on-another/article_bf3ed702-ac0a-506f-8f63-028a5d7a2d40.html (last accessed July
2, 2021).

                                                      13
Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 14 of 15 PageID #: 403




                                    Respectfully submitted,

                                    Margulis Gelfand, LLC

                                    /s/ Justin K. Gelfand
                                    JUSTIN K. GELFAND
                                    ATTORNEY FOR LEWIS
                                    7700 Bonhomme Ave., Ste. 750
                                    St. Louis, MO 63105
                                    Telephone: 314.390.0234
                                    Facsimile: 314.485.2264
                                    justin@margulisgelfand.com




                                      14
Case: 4:20-cr-00210-JAR Doc. #: 68 Filed: 07/02/21 Page: 15 of 15 PageID #: 404




                                     Certificate of Service

      I hereby certify that the foregoing was filed electronically with the Clerk of the Court to be

served by email upon counsel for the United States of America.


                                             /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND
                                             ATTORNEY FOR DEFENDANT
                                             7700 Bonhomme Ave., Ste. 750
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com




                                               15
